F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                          MAR 20 2001
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                          PATRICK FISHER
                                                                               Clerk


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                      No. 00-8011
          v.                                              (D. Wyoming)
 JOHNNIE C. SULLIVAN,                                (D.C. No. 99-CR-39-J)

               Defendant,
 DOUGLAS J. CARPA,

               Movant - Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BRISCOE, Circuit Judges.




      This case is related to United States v. Sullivan, No. 00-8012, in which we

have affirmed in part and reversed and remanded in part    the sentences imposed on

Johnnie Sullivan for willful failure to file tax returns between 1991-93. After the

jury convicted Mr. Sullivan, but before sentencing, the applicant/appellant in this


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
case, Douglas Carpa, proceeding pro se, filed an application to intervene in the

Sullivan case. On February 9, 2000, during the sentencing of Mr. Sullivan, the

district court denied Mr. Carpa’s motion to intervene. Mr. Carpa appeals that

denial.

      Through an organization called The Pilot Connection Society, Mr. Carpa

marketed trust packages to individuals which, Mr. Carpa claimed, enabled the

individuals to avoid all tax liability. Mr. Sullivan bought one of these trust

packages and stopped paying income tax. Mr. Carpa was the trustee of the trusts

so formed and Mr. Sullivan was the trust manager. Mr. Sullivan was

subsequently convicted of failure to file tax returns for the years 1991-93. At his

sentencing, Mr. Carpa sought to intervene, claiming a right to protect the trust

property of which he was trustee from seizure by the IRS. The district court

denied his application.

      Mr. Carpa appeals, arguing the court erred in denying his motion to

intervene under Fed. R. Civ. P. 24(a) because: (1) he has a “well-settled right

under trust law to defend the trusts under attack”; and (2) his rights under certain

treaties, including the Inter-American Convention Against Corruption, and under

the Supremacy Clause have been violated. Appellant’s Br. at 6. The government

responds that: (1) Mr. Carpa had no right to intervene in the criminal case against

Mr. Sullivan because the Federal Rules of Civil Procedure upon which he relies


                                         -2-
convey no right to intervene in a criminal case; (2) Mr. Carpa may not represent

the trusts in federal court because he is not an attorney and the interests he

purports to represent are not personal to him; (3) any interest he has in protecting

the trusts is not ripe because the IRS has not commenced any action against trust

property; and (4) even if he were permitted to intervene, the Anti-Injunction Act

bars Mr. Carpa’s attempt to seek injunctive relief from any IRS attempts to seize

trust property.

      We agree with the government that Mr. Carpa had no right to intervene in

Mr. Sullivan’s criminal case. Fed. R. Civ. P. 24(a) does not apply to a criminal

case. See United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (per

curiam); Harrelson v. United States, 967 F. Supp. 909, 912 (W.D. Tex. 1997);

United States v. Adamita, 708 F. Supp. 603, 604 (S.D.N.Y. 1989). Moreover, he

attempted to intervene in a criminal action against Mr. Sullivan for Mr. Sullivan’s

failure to file income tax returns. Mr. Carpa has no standing to object to Mr.

Sullivan’s conviction or sentence as such. To the extent he claims he seeks to

protect his trust property from seizure by the IRS as part of Mr. Sullivan’s

obligation to repay his tax obligation, we agree with the government that any

interest Mr. Carpa has in defending trust property against IRS seizure is

premature and unripe, since he presents no evidence that any trust property is

being or has been seized.


                                         -3-
      We AFFIRM the district court’s denial of Mr. Carpa’s application to

intervene.

                                            ENTERED FOR THE COURT


                                            Stephen H. Anderson
                                            Circuit Judge




                                      -4-